BUTTS, Justice,
dissenting.
This is an appeal from a conviction for the offense of attempted capital murder. A jury found the appellant guilty and assessed punishment at thirty years’ confinement.
In five points of error, the appellant argues that the trial court erred in: (1) permitting the prosecutor to elicit testimony from the complainant attacking defense counsel; (2) permitting hearsay testimony into evidence; (3) admitting a letter into evidence that bolstered the unimpeached testimony of the complainant; (4) admitting a letter previously written by the testifying witness that only served to bolster the witness’ credibility before the jury; and (5) allowing a witness to testify beyond his scope as a rebuttal witness.
The facts as set out regarding the point of appeal on which the majority reverses are correct. The exchange between the complaining witness, Mike Sawyer, and the defense counsel is also reflected in the record. Appellant’s complaint is based on the examination of the complainant by the State during re-direct examination. Thereafter, on re-cross examination the defense counsel propounded many questions which indicated a previous “testy” relationship between that counsel and Sawyer, who was a prosecutor several years before.
Rule 401 of the Texas Rules of Criminal Evidence defines “relevant evidence” as ev*327idence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. It is also the general rule that the evidence must correspond to the allegations in the charging instrument and be confined to the issues. A collateral question is one which seeks only to test the witness’ general credibility, or relates to facts irrelevant to the issues at trial. Keller v. State, 662 S.W.2d 362, 365 (Tex.Crim.App.1984). The mere asking of an improper question will not result in reversal unless it results in obvious harm to the defendant. Williams v. State, 625 S.W.2d 769, 773 (Tex.App.—Houston [14th Dist.] 1981, pet. ref’d).
Appellant relies on Edmiston v. State, 520 S.W.2d 386 (Tex.Crim.App.1975). There the court noted that the prosecutor deliberately asked a question not material to the issues in the case. The testimony, if true, would have shown that the defendant’s attorney may have been guilty of the same offense as charged against his client. That was clearly reversible error which deprived the defendant of a fair and impartial trial.
In the present case, however, the collateral matter centered on the past unfriendly relationship between the witness and the attorney for appellant. There is no showing that the questions and answers had anything to do with the issues at trial. When defense counsel cross-examined complainant, he simply sought to show his expertise as a defense lawyer, and the animosity between the two lawyers. This was a collateral matter. Additionally, appellant cannot complain of improper testimony which he later voluntarily offers himself and expounds upon. Wallace v. State, 467 S.W.2d 608, 609 (Tex.Crim.App.1971). A defendant may not complain of evidence elicited by his own attorney. Ex parte Ewing, 570 S.W.2d 941, 948 (Tex.Crim.App.1978). Moreover, any prejudicial error in this instance could have been cured by an instruction to disregard. Error, if any, in the admission of the collateral facts was waived when appellant on cross-examination asked further specific questions concerning the collateral matter. See Stephens v. State, 522 S.W.2d 924, 927 (Tex.Crim.App.1975). The point should be overruled.
Therefore, I respectfully dissent to the disposition of this point and the reversal of the case. Taking into consideration the arguments on all the points urged, I would affirm the judgment.